OPINION OF THE COURT
PER CURIAM.
After a full counseled hearing before the Commonwealth Court, an order was entered restraining and enjoining the appellees, James and Rodney Tolleson, from certain violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law. The order afforded the parties twenty days within which to file exceptions before becoming final. Since no exceptions were taken, the order became final and no issues were properly preserved for appeal. Pa.R.C.P. 1518, 12 P.S. Appendix. See also Turnway Corporation v. Soffer, 461 Pa. 447, 336 A.2d 871 (Filed April 25, 1975); Rothermel Estate, 461 Pa. 1, 334 A.2d 603 (Filed March 18, 1975); Banes Estate, 461 Pa. 203, 336 A.2d 248 (Filed *195March 18, 1975); Logan v. Cherrie, 444 Pa. 555, 282 A.2d 236 (1971). Cf. Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1974).
Decree affirmed. Each party to pay own costs.
MANDERINO, J., did not participate in the consideration or decision of this case.
EAGEN, J., concurs in the result.